ORDER ENTERED
The Court orders that the petition to convene a special panel pursuant to Administrative Order No. 1990-6 is granted and the prior opinion in Docket No. 126060* is vacated.
The question in conflict to be resolved is:
Whether substantial and compelling reasons justifying departure from mandatory minimum sentences, pursuant to MCL 333.7401(4); MSA 14.15(7401)(4), are limited to objective and verifiable prearrest factors, as held in People v Downey, 183 Mich App 405; 454 NW2d 235 (1990), or whether a court has greater discretion to depart from mandatory minimum sentences, as held in People v Troncoso, 187 Mich App 567; 468 NW2d 287 (1991).
The petitioner may, within 14 days from the date of the Chief Clerk’s certification of this order, submit a supplemental brief. Fourteen copies must be filed with the Clerk of the Court. Other parties may respond within 14 days after the filing of a supplemental brief by filing 14 copies of the response.
The Court invites amicus curiae briefs. The time for filing the briefs corresponds with the time for filing the brief of the party whose position the amicus curiae supports. An amicus curiae may not participate in oral argument except by order of the Court._

 Unpublished opinion per curiam of the Court of Appeals, decided April 5,1991.